IN 'I`HE SUPREME COURT OF 'I`I~[E STATE OF DELAWARE

EFRAIN RIVERA, §
§ No. 41 6, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, §
§ Cr. No. 0908013580
PlaintiffBe1ow, §
AppeIlee. §

Submitted: March 2, 2016
Dec_i_ded: March 21, 2016

Before STRINE, Chief Justice, VALII~IURA and VAUGHN, Justices.
0 R D E R

This 21“‘ day of March 2016, the Court having considered this matter on the
briefs filed by the parties, it appears that the primary arguments of the appellant all
center on his contention that he was having an affair with the alleged victim of the
offenses for which he was convicted. We fail to see any record evidence that
supports the proposition that the appellant told his counsel this theory of the case and
sought to present this as his defense at trial. Counsel cannot be ineffective for failing
to put on a defense that a defendant never gives him grounds to present We have
determined that the final judgment of the Superior Court should be affirmed

substantially on the basis of and for the reasons assigned by the Superior Court in its

opinion dated July 9, 201 5.

NOW, THER.EFORE, IT IS HEREBY ORDERED that the judgment of the

Superior C0urt be, and the same hereby is, AFFIRMED.

BY HE COURT: